Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  129292                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  STURGEON BEACH PROPERTY OWNERS                                                                      Robert P. Young, Jr.
  ASSOCIATION, STEVEN SCHADA, KAREN                                                                   Stephen J. Markman,
                                                                                                                     Justices
  SCHADA, SCOTT SCHADA, MARTHA 

  SILICH, and THE AVONELLE W. STRIEFF 

  TRUST, 

              Plaintiffs/Counter-Defendants-

              Appellants, 

  v        	                                                       SC: 129292
                                                                   COA: 253878
                                                                   Berrien CC: 02-003616-CH
  ALAN GULL and ANN MARIE GULL, 

           Defendants/Counter-Plaintiffs/

           Third-Party Plaintiffs-Appellees. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the July 5, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2005                   _________________________________________
           p1219                                                              Clerk